Judgment, Supreme Court, New York County (Ira Beal, J.), rendered November 26, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly refused to charge the jury on the defense of agency. We find that no reasonable view of the evidence, including defendant’s own testimony, that could support an inference that defendant was acting as an extension of the buyer (see, People v Herring, 83 NY2d 780). Concur — Milonas, J. P., Ellerin, Wallach and Tom, JJ.